UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB XANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended March 31, 2008. OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934. Commission File No. 0-12122 WINCROFT, INC. (Name of Small Business Issuer in its Charter) Nevada 84-0601802 (State or other jurisdiction (I.R.S. Employer ID Number) of incorporation or organization) c/o American Union Securities, Inc. 100 Wall Street, 15th Floor, New York, NY (Address of principal executive offices) Issuer's Telephone Number, including Area Code: 212-232-0120 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, $.001 par value per share Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.YesNoX Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
